UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) PQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 30, 2010 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52959 Sterling Oil & Gas Company (Exact name of small business issuer as specified in its charter) Nevada 20-8999059 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 121 W. Merino St. PO Box 500 Upton , WY 82730 (Address of principal executive offices) (307) 468-9368 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes PNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated file Accelerated filer Non-accelerated filer P Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No P State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:15,925,000 shares of common stock, $.00001 par value and 0 shares of preferred stock, $.00001 par value as of January 14, 2011 1 STERLING OIL & GAS COMPANY INDEX Page PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as ofNovember 30, 2010 (Unaudited) and February 28, 2010 3 Condensed Statements of Operations for the three months ended November 30, 2010 and 2009 and for the nine months ended November 30, 2010 and 2009 and for the cumulative period from May 1, 2007 (Inception ) through November 30, 2010 (Unaudited) 4 Condensed Statements of Cash Flowsfor the nine monthsendedNovember 30, 2010 and 2009 and for the cumulative periodfrom May 1, 2007( Inception) through November 30, 2010 (Unaudited) 5 Condensed Statement of Shareholders’ Equity for the nine months ended November 30, 2010 and for the cumulative period from May 1, 2007 (Inception) through November 30, 2010 (Unaudited) 6 Notes to Unaudited Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 4T. CONTROLS AND PROCEDURES 16 PART II. OTHER INFORMATION 17 ITEM 1. Legal Proceedings 17 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 ITEM 3. Default Upon Senior Securities 17 ITEM 4. Submission of Matters to a Vote of Security Holders 17 ITEM 5. Other Information 17 ITEM 6. EXHIBITS 17 SIGNATURES 17 2 ITEM 1.FINANCIAL STATEMENTS. Sterling Oil & Gas Company (An Exploration Stage Company) Condensed Balance Sheets November 30, 2010 February 28, 2010 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Total current assets Oil and Gas Properties-Unevaluated Properties, full cost method (less $370,471 and $323,824 impairment, respectively) Total Assets $ $ Liabilities and Shareholders’ Equity (Deficit) Accounts payable $ $ Shareholders’ equity (deficit): Preferred stock, $.00001 par value; 100,000,000 shares authorized, 0 shares issued and outstanding Common stock, $.00001 par value; 100,000,000 shares authorized, 15,925,000 shares issued and outstanding at November 30, 2010 and February 28, 2010, respectively. Additional paid-in capital Deficit accumulated during development stage ) ) Total shareholders’ equity (deficit) Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to condensed financial statements. 3 Sterling Oil & Gas Company (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months ended November 30, For the Nine months ended November 30, May 1, 2007 (Inception) Through November 30, Revenues $ Costs and expenses Personnel costs Professional fees Impairment and abandonment of unproved properties 15,549 46,647 228,482 1,342,384 Other general andadministrative Operating loss ) Other income (expense) Interest income Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted 15,925,000 15,925,000 15,925,000 15,925,000 See accompanying notes to condensed financial statements. 4 Sterling Oil & Gas Company (An Exploration Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Nine Months ended November 30, For the Nine Months ended November 30, From May 1, 2007 (Inception) Through November 30, Cash Flows From Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Contributed services Impairment and abandonment of unproved properties Changes in operating assets and liabilities: Accounts payable ) Net cash(used in) operating activities ) ) ) Cash flows from investing activities: Unevaluated oil and gas properties-additions ) ) ) Refund of purchase deposit Undeveloped oil and gas properties-sales Net cash provided by, (used in) investing activities ) Cash flows from financing activities: Proceeds from the sale of common stock Payments for offering costs ) Net cash provided by financing activities Net Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ $ Noncash investing and financing transaction: Transfer of oil and gas properties from Big Cat $ $ $ See accompanying notes to condensed financial statements. 5 Sterling Oil & Gas Company (An Exploration Stage Company) Condensed Statement of Shareholders’ Equity (Unaudited) Common Stock Shares Par value $.00001 Additional Paid-in Capital (Deficit) Incurred During ExplorationStage Total Balance, at May 1, 2007( Inception) $ Stock issued for properties transferred from Big Cat at inception, May 1, 2007, $0.1794 per share – Private placement June 2007, $0.05 per share 50 – Other-contributed services – – – Other costs-issuance fees ) ) Net loss – – – ) ) Balance, February 29, 2008 ) Public offering August 2008, $0.20 per share 3 – Public offering October 2008, $0.20 per share 6 Other-contributed services Net loss – – – ) ) Balance, February 28, 2009 ) Other-contributed services Net loss ) ) Balance, February 28,2010 ) Other-contributed services Net loss ) ) Balance, November 30, 2010 $ $ $ ) $ See accompanying notes to condensed financial statements. 6 1. Presentation, Organization and Nature of Operations: Presentation The accompanying condensed financial statements of Sterling Oil & Gas Company (the “Company”) at November 30, 2010 and 2009 have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial statements pursuant to instructions to Form 10-Q and Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended February 28, 2010. In management’s opinion, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation to make the Company’s financial statements not misleading have been included. The results of operations presented for the periods ended November 30, 2010 and 2009 are not necessarily indicative of the results to be expected for the full year. The February 28, 2010 balance sheet has been derived from the Company’s audited financial statements included in the Company’s annual report on Form 10-K for the year ended February 28, 2010. Description of Operations Sterling Oil & Gas Company (“Sterling”) is an independent energy company engaged in the exploration and acquisition of natural gas and crude oil prospects in the western United States. On May 1, 2007, Big Cat Energy Corporation (“Big Cat”) formed Sterling as a wholly owned subsidiary and transferred its unproved oil and gas properties, consisting of various mineral leases and related costs, to Sterling in return for 10 million shares of Sterling restricted common stock. On April 2, 2008, Big Cat spun off Sterling by distributing the 10 million shares it held pro rata to the Big Cat shareholders. The Company is in the exploration stage in accordance with FASB Accounting Standard Codification (“ASC”) 915, Development Stage Entities. The Company has been in the exploration stage since inception and has yet to enter revenue-producing operations. Activities since its inception have primarily involved organization and development of the Company. 2. Liquidity: Going Concern As of November 30, 2010, the Company had working capital of $43,443 and shareholders’ equity of $247,741. Sterling has relied upon outside investor funds to maintain its operations and develop its business. Sterling’s plan for continuation anticipates continued funding from investors. This funding would be used for operations, for working capital, as well as business expansion during the upcoming fiscal year. The Company can provide no assurance that additional investor funds will be available on terms acceptable to the Company and there is substantial doubt about the ability of the Company to continue as a going concern. Sterling’s ability to continue as a going concern is dependent upon raising capital through debt or equity financing and ultimately by producing revenue and achieving profitable operations. The Company can offer no assurance that it will be successful in its efforts to raise additional proceeds or achieve profitable operations. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business, and no adjustments have been made as a result of this uncertainty. 7 3. Summary of Significant Accounting Policies: Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of any oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and on various assumptions it believes to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, the Company believes that its estimates are reasonable. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts held in banks and highly liquid investments purchased with an original maturity of three months or less. Concentrations of Credit Risk The Company’s cash equivalents and short-term investments are exposed to concentrations of credit risk.The Company manages and controls this risk by investing these funds with major financial institutions. Oil and Gas Properties The Company follows the full cost method of accounting whereby all costs related to the acquisition and exploration of proved oil and gas properties are capitalized into a single cost center (“full cost pool”).Such costs include lease acquisition costs, geological and geophysical expenses, overhead directly related to exploration activities and costs of drilling both productive and non-productive wells.Proceeds from property sales are generally credited to the full cost pool without gain or loss recognition unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Generally, any such sale of unproved properties will also be recognized on a cost recovery basis with no gain or loss. As of November 30, 2010, the Company does not have any proven oil and gas reserves and all of its properties are unproved. The costs of unproved properties will be withheld from the depletion base until such time as they are either developed or abandoned.Unproved properties are assessed at least annually by the Company for impairment. Impairment is estimated by the Company by applying factors based on historical experience and other data such as primary lease terms of the properties, average holding periods of unproved properties, and geographic and geologic data of groupings of individually insignificant properties and projects. Therefore, any impairment of said unproved properties would result in an expense to the Company. Depletion of exploration and development costs and depreciation of production equipment is computed using the units of production method based upon estimated proved oil and gas reserves. Total well costs, if and when drilled, will be transferred to the depletable pool even when multiple targeted zones have not been fully evaluated.For depletion and depreciation purposes, relative volumes of oil and gas production and reserves are converted at the energy equivalent rate of six thousand cubic feet of natural gas to one barrel of crude oil. 8 Under the full cost method of accounting, capitalized oil and gas property costs, less accumulated depletion and net of deferred income taxes (full cost pool), may not exceed an amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves less the future cash outflows associated with the asset retirement obligations that have been accrued in the balance sheet plus the cost, or estimated fair value, if lower of unproved properties and the costs of any properties not being amortized.Should the full cost pool exceed this ceiling, impairment is recognized.The present value of estimated future net revenues is computed by applying average monthly prices for the prior twelve months to estimated future production of proved oil and gas reserves as of period end, less estimated future expenditures to be incurred in developing and producing the proved reserves assuming the continuation of existing economic conditions. Income Taxes Income taxes are accounted for by recognizing deferred income tax assets and liabilities for the expected future income tax consequences, based on enacted tax laws, of temporary differences between the financial reporting and tax basis of assets, liabilities and carryforwards. Deferred tax assets are recognized for the expected future effects of all deductible temporary differences, loss carryforwards and tax credit carryforwards. Deferred tax assets are then reduced, if deemed necessary, by a valuation allowance for the amount of any tax benefit which, more likely than not, are not expected to be realized. We adopted ASC 740, Income Taxes as of March 1, 2008. This topic provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in the financial statements. Tax positions must meet a "more-likely-than-not" recognition threshold at the effective date to be recognized upon the adoption of ASC 740 and in subsequent periods. We have identified no significant uncertain tax positions as of February 28, 2010 or at November 30, 2010. The cumulative effect of adopting ASC 740 has not resulted in a liability on the balance sheet. The total amount of unrecognized tax benefits as of the date of adoption was zero. We recognize interest and penalties related to uncertain tax positions in income tax expense. No interest and penalties related to uncertain tax positions were accrued as of February 28, 2010 or at November 30, 2010. Risks and Uncertainties Historically, oil and gas prices have experienced significant fluctuations and have been particularly volatile in recent years.Price fluctuations can result from variations in weather, levels of regional or national production and demand, availability of transportation capacity to other regions of the country and various other factors.Increases or decreases in prices received could have a significant impact on future results. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents, accounts receivable and accounts payable. The fair market value of these financial instruments approximates or is equal to the book value. In the first quarter of fiscal year 2009, the Company adopted ASC 820 Fair Market Measurement and Disclosures including the application of the statement to non-recurring, non-financial assets and liabilities. The adoption of ASC 820 did not have a material impact on the Company’s fair value measurements. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a fair value hierarchy, which prioritizes the inputs used in measuring fair value into three broad levels as follows: 9 Level 1- Quoted prices in active markets for identical assets or liabilities. Level 2- Inputs, other than the quoted prices in active markets that are observable either directly or indirectly. Level 3- Unobservable inputs based on the Company’s assumptions, ASC 820 requires the use of observable market data if such data is available without undue cost and effect. Fair Value Measurements at Reporting Date Using Description November 30, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Oil & gas properties-unevaluated properties $ $
